Benedict, J.
These are cross-actions, ,arising out of a collision which took place off Castle Ga.rden on the 5th day of August, 1887, between the steam-tug Mercedes and the steam-boat Rosa, about half past 8 in the evening. The tide was flood. The Mercedes was proceeding from the Stonington pier down the North river, intending to pass around the Battery into the East river. The stoam-boat Rosa had come from the East river, and was proceeding to her berth at the bulk-head off Castle Garden, intending to round-to s,o as to head down the river. As the two vessels approached each other, the evidence shows that the Rosa was on the outside of the Mercedes, displaying to the Mercedes her green light. According to the statement of the Mercedes, the green light of the Rosa was observed to be shutting in. Two whistles were at once blown from the Mercedes, and the helm of the Mercedes starboarded. According to' the statement of the Rosa, she gave one whistle to the Mercedes, and, without waiting for any reply, ported her helm, intending, as before stated, to round-to and come ahead to the southward at the bulk-head off Castle Garden. When about 300 feet from Castle Garden the vessels came together, nearly at right angles; the Mercedes under a starboard helm, and the Rosa under a port helm. The speed of the respective vessels was about two miles an hour for tlie Rosa, and about eight miles an hour for the Mercedes. The cause of the collision was this: The Mercedes supposed that the Rosa was bound up the river, and had no thought that it was her intention to round-to at Castle Garden. The Mercedes accordingly presumed that the Rosa, on receiving two whistles from the Mercedes, would at once resume her course, and pass up the river outside of the Mercedes. On the other hand, the Rosa assumed that the Mercedes, on receiving her signal of one whistle, would port, and so pass outside of the Rosa.
I find both vessels in fault for acting upon presumptions unwarranted by the facts disclosed. It was the duty of the Rosa, when she blew her signal of one whistle, to await a reply from the Mercedes before porting her helm. Instead of so doing, assuming that the Mercedes would know that the Rosa intended to round-to at Castle Garden, and of course would *604port, she ported. There was nothing to justify the- Rosa in this presumption, and in acting upon it without waiting for a reply to her whistle she committed a fault which conduced to the collision. On the part of the Mercedes, a fault was committed in starboarding her wheel as soon as she saw that the Rosa was sheering to port; doing this on the presumption that the Rosa was bound up the river, and would therefore, of course, go outside on receiving a signal of two whistles. There was nothing to justify the Mercedes in this presumption. Her pilot says that he saw the green light of the Rosa beginning to shut in, and immediately starboarded his wheel without waiting for a reply .to his signal. It was a fault in him to starboard under those circumstances. If he had ported, I have no doubt he would have avoided the collision. Both vessels being found in fault, damages must be apportioned.